DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Species 1, claims 1-6, 11 and 12 in the reply filed on October 13, 2022 is acknowledged.  The traversal is on the ground(s) that it would not be a serious burden on the Examiner.  This is not found persuasive because the Examiner would have to search for the structure and the process.  Secondly,  he device itself, and method of making a device are two different inventions.  The MPEP clearly states that there can be only one patent per invention, hence one invention per application.  
The requirement is still deemed proper and is therefore made FINAL.  Claims 7-10 and 12-15 have been withdrawn.  Claim 12 is withdrawn because the Applicant chose Group I, which pertains to a semiconductor device (claims 1-11).  Action on the merits is as follows:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lopez et al. (Lopez) (US 2017/0301596 A1 now US 10,062,624 B2).
	In regards to claim 1, Lopez (paragraphs 21-34, Figs. 1, 2 and associated text) discloses a semiconductor device (Figs. 1, 2) comprising: a pocket (see recessed central area of items 110, 210); a solderable or glueable re-distribution layer (items 202, 203) arranged in the pocket (see recessed central area of items 110, 210), a die (item 101) comprising at least two contacts (emitter, collector, base); and an isolating material (item 205) for isolating the contacts (emitter, collector, base) between each other, wherein all the contacts (emitter, collector, base) are fan out to a top surface of the semiconductor device (Figs. 1, 2, paragraph 22).
	In regards to claim 2, Lopez (paragraphs 21-34, Figs. 1, 2 and associated text) discloses wherein the die (item 101) is a transistor (paragraph 22) comprising a base contact, a collector contact and an emitter contact (paragraph 21).
	In regards to claim 3, Lopez (paragraphs 21-34, Figs. 1, 2 and associated text) discloses wherein the pocket comprises a sidewall about 45 degrees.
	In regards to claim 4, Lopez (paragraphs 21-34, Figs. 1, 2 and associated text) discloses wherein the pocket comprises a sidewall about 45 degrees.
	In regards to claim 5, Lopez (paragraphs 21-34, Figs. 1, 2 and associated text, see written search report) discloses wherein the die is arranged downwards, so that the base contact and the emitter contact are facing a bottom of the semiconductor device, and so that the collector contact is facing the top of the semiconductor device, wherein the solderable or glueable re-distribution layer comprises a first re- distribution layer part and a second re-distribution layer part, wherein the first re- distribution layer part and the second re-distribution layer part are isolated from each other by the isolating material, wherein the emitter contact is connected to the first re-distribution layer part and the base contact is connected to the second re-distribution layer part, and wherein the emitter contact via the first re-distribution layer part, the base contact via the second re-distribution layer part, and the collector contact are fan out to the top surface of the semiconductor device.
	In regards to claim 6, Lopez (paragraphs 21-34, Figs. 1, 2 and associated text see written search report) discloses wherein the die is arranged downwards, so that the base contact and the emitter contact are facing a bottom of the semiconductor device, and so that the collector contact is facing the top of the semiconductor device, wherein the solderable or glueable re-distribution layer comprises a first re- distribution layer part and a second re-distribution layer part, wherein the first re- distribution layer part and the second re-distribution layer part are isolated from each other by the isolating material, wherein the emitter contact is connected to the first re-distribution layer part and the base contact is connected to the second re-distribution layer part, and wherein the emitter contact via the first re-distribution layer part, the base contact via the second re-distribution layer part, and the collector contact are fan out to the top surface of the semiconductor device.
	In regards to claim 11, Lopez (paragraphs 21-34, Figs. 1, 2 and associated text) discloses an automotive part comprising a semiconductor device as claimed in claim 1. Examiner notes “An automotive part comprising” is the preamble and does nothing for the structure.  Also, does the Applicant have ownership of all automotive parts that comprise the semiconductor device of claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        October 22, 2022